Citation Nr: 1602902	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a parathyroid disorder, to include as due to herbicide exposure or as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI) assessed as a cognitive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes before the Board of Appeals for Veterans (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a parathyroid condition.  

The Board remanded this matter in July 2014 for additional development and it now returns for final appellate review.  At such time, the Board also remanded the issue of entitlement to service connection for fibromyalgia.  In a November 2014 rating decision, the Agency of Original Jurisdiction granted service connection for such disability.  Therefore, as the benefit sought on appeal has been granted in full, this issue is no longer before the Board.  

The Board observes that additional evidence consisting of statements from a friend, K.R., as well as private medical records were received subsequent to the issuance of the November 2014 supplemental statement of the case and the Veteran has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015). However, such evidence does not pertain to the issue of entitlement to service connection for a parathyroid condition and, therefore, is irrelevant to the claim decided herein.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on such matter at this time.

This matter also comes before the Board on appeal from a May 2013 rating decision, which denied service connection for residuals of TBI assessed as a cognitive disorder.  In this regard, the Veteran has submitted a notice of disagreement in May 2014; however, a statement of the case has not yet been issued.  Therefore, such matter will be addressed in the REMAND portion of the decision below and REMANDED to the AOJ.

The issue of entitlement to service connection for a neck disorder, claimed as secondary to intervertebral disc syndrome with degenerative disc disease at L4-S1 has been raised by the Veteran in a December 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  A parathyroid disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, and is not caused or aggravated by PTSD.


CONCLUSION OF LAW

The criteria for service connection for a parathyroid condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2007 letter, sent prior to the initial unfavorable decision issued in May 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this regard, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in October 2013 with an addendum opinion obtained in September 2014 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, in July 2014, the Board remanded the case for additional development to include obtaining updated VA treatment records and an addendum opinion from the October 2013 VA examiner.  As discussed in the preceding paragraphs, updated VA treatment records were subsequently associated with the record and an addendum opinion was obtained in September 2014 in accordance with the July 2014 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed parathyroid disorder is not recognized as a chronic disease under VA regulations, such provisions are inapplicable to the instant claim.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In the instant case, the record reflects that the Veteran served in Vietnam from December 1967 to August 1968 and, as such, he is presumed to have been exposed to herbicides coincident with such service.  However, his diagnosed parathyroid disorder is not among the diseases for which presumptive service connection based on herbicide exposure is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In this regard, the Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed.Reg. 32395 (2007).  Even so, the United States Court of Appeals for the Federal Circuit  has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that his parathyroid disorder is causally related to his acknowledged in-service exposure to herbicides or, in the alternative, caused or aggravated by his service-connected PTSD. 

The Board has initially considered whether direct service connection is warranted for the Veteran's parathyroid disorder.  In this regard, his service treatment records are negative for any complaints, treatment, or diagnoses referable to the thyroid.  Furthermore, the record shows that such disorder was diagnosed in the early to mid 1980's, many years after his separation from service in August 1968.  Furthermore, a VA examiner in September 2011 diagnosed hyperparathyroidism with hyper calcemia with an onset date of 1985, not related to an injury.  The examiner described hyperparathyroidism as status post operation. The VA examiner in October 2013 found, based on a review of the record, an examination of the Veteran, and lay statements made by the Veteran, that the thyroid condition was less likely than not related to service.  The VA examiner in September 2014 noted that the claims file does not document any complaints or diagnosis of a parathyroid condition.    

Additionally, the Veteran has not submitted evidence beyond his lay assertions that such disorder is causally related to his military service, to include his acknowledged exposure to herbicides.  Conversely, the September 2014 VA examiner noted that the Veteran was exposed to Agent Orange during service, but then found that the Veteran's parathyroid condition was less likely than not caused by active military service.  The examiner noted possibly etiologies for primary hyperparathyroidism.  These causes included irradiation or the rare genetic abnormalities in the MEN syndromes, which can be identified in only a small number of patients, radiation exposure, calcium intake, cyclin D1/PRAD1 genes, MEN1 gene, CDKN1B and other CDKI genes, HRPT2 gene, RET gene, Vitamin D receptor gene, ectopic PTH gene expression, adenoma, parathyroid hormone, glandular hyperplasia, and carcinoma.  The examiner determined that no other medical evidence relates the Veteran's parathyroid condition with his exposure to Agent Orange.  

Regarding the Veteran's claim that his parathyroid disorder is secondary to his PTSD, the September 2014 VA examiner noted that PTSD is not considered to be an etiology of hyperparathyroidism.  Specifically, he found that the Veteran's parathyroid condition was less likely than not caused by his service-connected PTSD.  The Veteran's parathyroid condition was diagnosed in 1983 after testing was performed to evaluate his complaint of chronic fatigue.  The Veteran's PTSD was diagnosed in July 2004.  The parathyroid condition was diagnosed twenty years prior to the PTSD diagnosis.  The Veteran's parathyroid condition was less likely than not aggravated by his service-connected PTSD.  No other medical evidence relates the Veteran's parathyroid condition with his service-connected PTSD.

The only evidence of record relating the Veteran's current parathyroid disorder to his military service, to include herbicide exposure, or his service-connected PTSD are his own lay assertions.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, although the Veteran is competent to testify as to symptoms, the question as to the etiology of his parathyroid disorder is a matter requiring medical expertise to determine.  Indeed, as noted in the September 2014 VA examiner's opinion, parathyroidism may stem from many causes, and such question is one typically determined by persons with medical training.  Thus, on this point, the Board finds the medical evidence of record to be more probative than the Veteran's lay assertion as to the cause of his parathyroid condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, the Board finds that a parathyroid disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, and is not caused or aggravated by PTSD.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a parathyroid disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a parathyroid disorder is denied.


REMAND

In May 2013, the RO denied service connection for TBI assessed as a cognitive disorder.  The Veteran was notified of that decision on May 23, 2013.  Thereafter, he submitted a timely notice of disagreement on May 1, 2014 regarding that issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for TBI assessed as a cognitive disorder.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


